DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/4/2019 is being considered by the examiner.

Claim Objections
Claims 6-7 are objected to because of the following informalities: 
As to claim 6, the claim recites “the first power signal line” & “the second power signal line”, which appears to be typographical errors.  Examiner suggests changing “the first power signal line” to “a first power signal line” & “the second power signal line” to “a second power signal line” to maintain antecedent basis. 
As to claim 6, the claim recites “the first switch node” & “the second switch node”, which appears to be typographical errors.  Examiner suggests changing “the first switch node” to “a first switch node” & “the second switch node” to “a second switch node” to maintain antecedent basis. 
As to claim 7, the claim recites “the second gate line”, which appears to be typographical error.  Examiner suggests changing “the second gate line” to “a second gate line” to maintain antecedent basis. 
As to claim 7, the claim recites “the storage node”, which appears to be typographical error.  Examiner suggests changing “the storage node” to “a storage node” to maintain antecedent basis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, & 10-12 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koyama (US 20150185579).
As to claim 1, Koyama discloses a pixel circuit [abstract & fig. 8], comprising
a switch sub-circuit (transistor 23 & transistor 29) [fig. 8];
a storage sub-circuit (transistor 15 utilized with capacitor 25 & transistor 17 utilized with capacitor 31) [fig. 8], the storage sub-circuit comprising a first storage transistor (transistor 15 utilized with capacitor 25) [fig. 8] and a second storage transistor (transistor 17 utilized with capacitor 31) [fig. 8], the first storage transistor and the second storage transistor being floating gate transistors (capacitors 25 & 31 allow the gate of transistors 15 & 17, respectively, to float) [fig. 8 & para. 71 & 74]; and 
a driving sub-circuit (switch 69) [fig. 8], 
wherein the storage sub-circuit and the driving sub-circuit are configured to transmit a data signal (data voltage vsig) [fig. 8 & para. 101-102] from one of a plurality of data lines (signal lines s1 to sm supply data voltage vsig) [figs. 5 & 8 & para. 101-102] to a pixel electrode (liquid crystal element 14) [fig. 8 & para. 57 & 60] under control of the switch sub-circuit.
As to claim 8, Koyama discloses the pixel circuit of claim 1, wherein the pixel electrode uses liquid crystals as a dielectric layer to form a liquid crystal capacitor Clc with a common electrode Vc [fig. 8 & para. 57 & 60], and a metal coupled to the pixel electrode uses an insulating layer as a dielectric layer to form a storage capacitor Cst with the common electrode Vc [figs. 9a-9b].
As to claim 10, Koyama discloses a display panel, comprising a plurality of pixels (pixel area 43 with a plurality of pixels) [abstract & fig. 5], each of the plurality of the pixels comprising the pixel circuit of claim 1 (pixel formed by pixel 10a & pixel 10b) [figs. 5 & 8 & para. 109-110].
claim 11, Koyama discloses the display panel of claim 10, wherein the plurality of the pixels is arranged in an array (pixel portion 43) [fig. 5 & para. 101], the pixel circuit in each of the plurality of pixels of a same row is respectively coupled to two gate lines (scan lines G1 to Gn & reset signal lines R1 to Rn) [fig. 5 & para. 100-101]; and 
the pixel circuit in each of the plurality of the pixels of a same column is respectively coupled to two data lines (vsig 35 & vsig anan 67 for a pixel formed by pixel 10a & 10b) [fig. 8 & para. 110] and two power signal lines (wiring VL1 & wiring VL2) [fig. 5 & para. 101].
As to claim 12, Koyama discloses a display apparatus [abstract & fig. 5], comprising the display panel according to claim 10.

Allowable Subject Matter
Claims 2-7, 9, & 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Shima et al. 			(US 20170124968).
Shima et al. 			(US 20170124967).
Teranishi et al. 			(US 20080238855).
Nakao et al. 			(US 20170124973).
Shima				(US 20170221435).
Koyama et al. 			(US 20100245306).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385.  The examiner can normally be reached on Monday-Friday; 10:00AM - 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID TUNG/Primary Examiner, Art Unit 2694